RESPONSE TO AMENDMENT

Claims 1-10, 12-23, 25, and 26 are pending in the application.  Claims 1-10 are withdrawn from consideration due to Applicant’s election.  Claims 11 and 24 have been cancelled.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claim Rejections - 35 USC § 103
Claims 12, 13, 16-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood (U.S. 6,355,339) in view of Willy (U.S. 3,298,884).
Regarding claims 12 and 19, Sherwood teaches a structure (airfoil, Abstract), comprising: (i) a reinforcing flexible material (strengthening layers, Abstract); (ii) a barrier layer comprising a first surface, a second surface, and at least one pore, (reinforcing layers, Abstract) the second surface positioned such that it contacts the reinforcing flexible material (Abstract); and (iii) a foam in contact with the first surface of the barrier layer and the reinforcing flexible material and positioned such that it extends through the pore of the barrier layer (reinforcing layer) to contact the reinforcing flexible material (strengthening layer) (Col. 2, lines 1-16).
Sherwood teaches the reinforcing layers (barrier layer) are preferably formed of fibers, such as a woven sheet of fiberglass (Col. 2, lines 13-15).
Col. 1, lines 14-18).  
Willy shows that a woven sheet of fiberglass and a perforated plastic sheet are equivalent materials in the art for use as the reinforcing layer in a reinforced plastic foam (Col. 7, lines 19-38).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a perforated plastic sheet for a woven sheet of fiberglass.
As such, the barrier layer (reinforcing layer) of Sherwood in view of Willy is a polymer (claim 12) and a perforated plastic sheet (claim 19).
Additionally, Sherwood in view of Willy teaches wherein the barrier layer (reinforcing layer) is semi-permeable and/or is selectively permeable (reinforcing layer is a perforated plastic sheet; therefore, the reinforcing layer would be semi-permeable and/or selectively permeable).
Regarding claim 13, Sherwood teaches wherein (iii) the reinforcing flexible material (strengthening layers) comprises at least one material selected from the group consisting of a fiberglass (Col. 2, lines 26-27).
Regarding claim 16, Sherwood teaches wherein the foam is substantially free of a halogenated hydrocarbon, a hydrofluoroolefin, a hydroflurochloroolefin, a chlorofluorocarbon, a hydrochlorofluorocarbon, or a hydrofluorocarbon (Sherwood states the foam is polyurethane foam and does not discuss the presence of any halogenated hydrocarbon in the foam, Col. 2, line 8; therefore, the foam is substantially free of a halogenated hydrocarbon).
strengthening layer) comprises at least one material selected from the group consisting of a fiberglass (Col. 2, lines 26-30).
	Regarding claim 18, Sherwood teaches wherein the reinforced flexible material (strengthening layer) is a woven fiberglass (Col. 2, lines 26-30).
	Regarding claim 20, Sherwood teaches further comprising a composite coating (resin, Col. 3, lines 3-6).
	Regarding claim 21, Sherwood teaches wherein the reinforcing flexible material has a first side and a second side (strengthening layer, Col. 2, lines 26-30) and the first side is in contact with the barrier layer (reinforcing layer, Col. 2, lines 7-10) and the second side is in contact with a composite coating (resin, Col. 2, lines 5-7).
	Regarding claim 22, since the barrier layer and reinforcing flexible material of Sherwood in view of Willy contact each other as claimed, the barrier layer of Sherwood would prevent the reinforcing flexible material of Sherwood from deforming.
	Regarding claim 23, since the foam of the core in Sherwood in view of Willy does not penetrate the reinforcing flexible material and only the barrier layer, the barrier layer prevents wetting of the reinforcing flexible material.
Regarding claim 25, Sherwood teaches a portion of a watercraft, aircraft, or a vehicle (airfoil, Abstract; wing, Col. 1, lines 64-65) comprising: (i) a reinforcing flexible material (strengthening layers, Abstract); (ii) a barrier layer comprising a first surface, a second surface, and a pore, (reinforcing layers, Abstract) the second surface positioned such that it contacts the reinforcing flexible material (Abstract); and (iii) a foam in contact with the first surface of the barrier layer and the reinforcing flexible material and positioned such that it extends through the reinforcing layer) to contact the reinforcing flexible material (strengthening layer) (Col. 2, lines 1-16).
Sherwood teaches the reinforcing layers (barrier layer) are preferably formed of fibers, such as a woven sheet of fiberglass (Col. 2, lines 13-15).
Willy teaches a reinforced plastic foam in sheet form in which a unitary sheet of plastic foam has a discontinuous layer of reinforcing material embedded therewithin (Col. 1, lines 14-18).  
Willy shows that a woven sheet of fiberglass and a perforated plastic sheet are equivalent materials in the art for use as the reinforcing layer in a reinforced plastic foam (Col. 7, lines 19-38).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a perforated plastic sheet for a woven sheet of fiberglass.
As such, the barrier layer (reinforcing layer) of Sherwood in view of Willy is a polymer sheet.
Additionally, Sherwood in view of Willy teaches wherein the barrier layer (reinforcing layer) is semi-permeable and/or is selectively permeable (reinforcing layer is a perforated plastic sheet; therefore, the reinforcing layer would be semi-permeable and/or selectively permeable).
	Regarding claim 26, Sherwood teaches wherein the portion is selected from structural component for an aircraft (airfoil, Abstract; wing, Col. 1, lines 64-65).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood (U.S. 6,355,339) in view of Willy (U.S. 3,298,884) and further in view of Kalinowski (U.S. Pat. Pub. 2003/0114549).
Sherwood and Willy are relied upon as discussed above.
Regarding claims 14 and 15, Sherwood teaches the foam is polyurethane foam (Col. 2, line 8).
Sherwood fails to teach wherein the foam comprises: an isocyanate; at least one polyol having a hydroxyl number of from about 150 to about 800 and is selected from the group consisting of a polyalkoxylated amine, a polyalkoxylated ether, and a polyester polyol; at least one blowing agent selected from the group consisting of methyl formate, a derivative of methyl formate, and a precursor of methyl formate; and water as a second blowing agent.
Kalinowski teaches rigid polyurethane foams that are useful in structural applications where not only the density and closed cell content of the foam, but also the ability of the foam to retain its dimensional stability in adverse conditions are critical (Paragraph [0004]).  Kalinowski further teaches the polyurethane foam comprises an isocyanate (Abstract); at least one polyol having a hydroxyl number of from about 150 to about 800 and is selected from the group consisting of a polyalkoxylated amine, a polyalkoxylated ether, and a polyester polyol (Abstract); at least one blowing agent selected from the group consisting of methyl formate, a derivative of methyl formate, and a precursor of methyl formate (Abstract); and water as a second blowing agent (Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the polyurethane foam of Sherwood in view of Willy comprise an isocyanate; at least one polyol having a hydroxyl number of from about 150 to about 800 and is 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 7, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that contrary to the Office’s contention that Willy teaches a reinforcing layer is a perforated plastic sheet, the Willy patent teaches an open mesh of strands that allows the foam structure to form completely and integrally through and around the strands and that the open mesh described in the Willy patent is not a semi-permeable or selectively permeable polymer as required by claim 12.
 As discussed above, Willy shows that a woven sheet of fiberglass and a perforated plastic sheet are equivalent materials in the art for use as the reinforcing layer in a reinforced plastic foam (Col. 7, lines 19-38).  Based on the teaching of Willy, one of ordinary skill in the art would have found it obvious to substitute a perforated plastic sheet for the woven sheet of fiberglass in Sherwood.  Additionally, in determining the amount of perforation in the plastic sheet, i.e. amount of void space the foam can penetrate through, one would look at the amount of void space taught in the woven sheet of fiberglass in Sherwood and not to the open mesh of Willy since the perforated plastic sheet is being used in the structure of Sherwood.  As such, Applicant’s arguments are deemed unpersuasive.

However, Sherwood does not state that the foam surrounds the reinforcing layer.  Sherwood states that the core part includes a body of foam and reinforcing layers at the top and bottom of the body and that the foam that forms the body, also penetrates pores or spaces in the reinforcing layers with the foam in the reinforcing layers and the body being integral (Col. 2, lines 7-13).  None of this indicates that the foam completely surrounds the fibers of the reinforcing layers.  What it does indicate is that the foam that penetrates the pores or spaces in the reinforcing layers is one with the body, i.e. integral.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that neither Sherwood nor Willey disclose the problem solved by the current application, specifically, a reduction of undesirable saturation and/or wetting of the reinforcing flexible material.
MPEP 2144 IV states “[T]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that a person of ordinary skill in the art would not have had a reasonable expectation that the structure resulting from the combined teachings of Sherwood and Willy 
As discussed above, Sherwood does not state that the foam surrounds the reinforcing layer.  Sherwood states that the core part includes a body of foam and reinforcing layers at the top and bottom of the body and that the foam that forms the body, also penetrates pores or spaces in the reinforcing layers with the foam in the reinforcing layers and the body being integral (Col. 2, lines 7-13).  None of this indicates that the foam completely surrounds the fibers of the reinforcing layers.  What it does indicate is that the foam that penetrates the pores or spaces in the reinforcing layers is one with the body, i.e. integral.  Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
March 13, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788